PER CURIAM:
Carnell Hunnicutt appeals the district court’s order denying relief on his complaint filed under 42 U.S.C. § 1983 (2000) and the Religious Land Use and Institutionalized Persons Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hunnicutt v. Virginia Dep’t of Corr., CA-01-379-7 (W.D.Va. Mar. 19, 2004; Apr. 17, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED